Citation Nr: 1021664	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected tachycardia. 

2.  Entitlement to service connection for coronary artery 
disease (CAD) with congestive heart failure (claimed as blood 
clotting resulting in a heart attack) as secondary to 
service-connected tachycardia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to July 
1946, during World War II. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Phoenix, Arizona, Regional Office 
(RO), which denied service connection for hypertension and 
CAD with congestive heart failure.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  

In October 2009, the Board remanded this claim to the AMC/RO 
for additional development, including a new VA examination to 
determine the current extent and etiology of the Veteran's 
hypertension and CAD with congestive heart failure 
disabilities.  That development was completed and the case 
was returned to the Board for appellate review.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks service connection for hypertension and CAD 
with congestive heart failure.  He claims that his 
hypertension and CAD disabilities are secondary to his 
service-connected tachycardia disability.  Although the Board 
regrets the additional delay, further development is needed 
prior to adjudicating the merits of the service connection 
claims.

As noted, in an October 2009 decision/remand, the Board 
determined that further development was required, and 
remanded the service connection claims to the RO/AMC for a 
new VA examination to determine the current extent and 
etiology of the Veteran's hypertension and CAD with 
congestive heart failure disabilities.  Specifically, the 
Board directed the RO to afford the Veteran with a new VA 
examination that provided opinions with a complete rationale 
on the following questions:  (1) whether it is at least as 
likely as not (that is, is there at least a 50-50 degree of 
probability) that any current hypertension and CAD are 
proximately due to the service-connected tachycardia, which 
was noted upon separation from service in 1946; (2) whether 
it is at least as likely as not (that is, is there at least a 
50-50 degree of probability) that any current hypertension 
and CAD have been aggravated (underwent a permanent 
worsening) due to the service-connected tachycardia, and if 
so, the degree of baseline severity before such aggravation; 
(3) whether it is at least as likely as not (that is, is 
there at least a 50-50 degree of probability) that the blood 
pressure reading of 140/90 in 1946 (upon separation from 
service) represented a manifestation of chronic hypertension 
and/or CAD in service or within the first post-service year; 
and (4) whether it is at least as likely as not (that is, is 
there at least a 50-50 degree of probability) the current 
hypertension and CAD are otherwise causally related to active 
service.  See October 2009 Board Decision/Remand.  

Review of the claims folder reveals that the Veteran was 
provided with a new VA examination regarding his hypertension 
and CAD with congestive heart failure disabilities on 
December 2009.  However, the examiner failed to provide 
opinions on the questions noted in the October 2009 Board 
Remand and noted again above, and failed to provide a clear 
rationale for any opinion rendered.  In this regard, the VA 
examiner opined that "the Veteran's current arteriosclerotic 
cardiovascular disease, as had been manifested in the 
inferior wall dyskinesia on the cardiac catherization, is not 
caused by or the result of the veteran's sinus (physiologic) 
tachycardia."  However, the examiner provided no rationale 
for his opinion.  See December 2009 VA Heart Examination 
Report.  Further review of the examination report is negative 
for any other opinions.  The examiner failed to address 
whether the Veteran's hypertension disability is aggravated 
by, proximately due to, or the result of the Veteran's 
service-connected tachycardia disability, or otherwise is 
related to his service; and whether the Veteran's CAD 
disability is aggravated by the Veteran's service-connected 
tachycardia disability, or otherwise is related to his 
service.  

As such, the RO/AMC failed to comply with the Board's October 
2009 remand order requesting that the Veteran be provided 
with a new VA examination to determine the extent and 
etiology of his hypertension and CAD disabilities that 
renders an opinion on the above noted questions, and such 
examination and opinions must be provided.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  As noted above, the RO/AMC failed 
to provide the Veteran with a new VA 
examination regarding his CAD and 
hypertension claims that provided 
opinions on the questions noted in and 
as requested by the October 2009 Board 
Decision/Remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, as 
outlined in the October 2009 Board 
Decision/Remand, the RO/AMC should 
again afford the Veteran new VA 
examination(s) to provide medical 
opinions as to whether the Veteran's 
current CAD with congestive heart 
failure and hypertension disabilities 
are aggravated by, proximately due to, 
or the result of his service-connected 
tachycardia disability, or otherwise 
related to his service.  

The claims folder should be made 
available to the examiner for review.  
The entire claims folder, including the 
Veteran's STRs dated April 1943 to July 
1946 contained in volume 1 of the 
claims folder, must be reviewed by the 
examiner(s) in conjunction with 
examination(s) and the report(s) should 
state that such review has been 
accomplished.  The examiner should note 
all evidence relied on in rendering any 
opinion.
The examiner should provide answers to 
the following questions with complete 
rationale on any opinion rendered: 

(a) Is it at least as likely as not 
(that is, is there at least a 50-50 
degree of probability) that any current 
hypertension and CAD are proximately 
due to or the result of the service-
connected tachycardia, which was noted 
upon separation from service in 1946?  

(b) Is it at least as likely as not 
(that is, is there at least a 50-50 
degree of probability) that any current 
hypertension and CAD have been 
aggravated (underwent a permanent 
worsening) due to the service-connected 
tachycardia?  If so, please state the 
degree of baseline severity before such 
aggravation.  If the baseline level of 
disability cannot be established, the 
examiner must so state.  

(c) Is it at least as likely as not 
(that is, is there at least a 50-50 
degree of probability) that the blood 
pressure reading of 140/90 in 1946 (see 
July 1946 Separation Examination Report 
(noting blood pressure readings of 
140/90 and 130/86 (3 minutes later) 
upon discharge from service)) 
represented a manifestation of chronic 
hypertension and/or CAD in service or 
within the first post-service year? 

(d) Is it at least as likely as not 
(that is, is there at least a 50-50 
degree of probability) the current 
hypertension and CAD are otherwise 
causally related to active service?
A complete rationale should be provided 
for any opinion. The examiner should 
reconcile any opinion with the 
Veteran's STRs, and post-service 
treatment records, including the 
positive opinions provided in the 
September 2005 Private Opinion Letter 
from Dr. S.S.B. and the April 2006 
Private Opinion Letter from Dr. S.S.  A 
complete rationale should be provided 
for any opinion.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for hypertension and 
CAD with congestive heart failure, 
taking into account any newly obtained 
evidence.  If the service connection 
claim remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.            

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



